Appeal from a judgment of the Supreme Court, Erie County (Penny M. Wolfgang, J.), rendered June 21, 2011. The judgment convicted defendant, upon his plea of guilty, of criminal possession of a weapon in the second degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of criminal possession of a weapon in the second degree (Penal Law § 265.03 [3]). Contrary to defendant’s contention, we conclude that Supreme Court fulfilled its duty of advising defendant that the promised sentence included a mandatory period of postrelease supervision (see generally People v Catu, 4 NY3d 242, 244-245 [2005]), and we therefore reject defendant’s further contention that his plea was not knowing and voluntary. The record establishes that “the plea represented] a voluntary and intelligent choice among the alternative courses of action open to defendant” (People v Ford, 86 NY2d 397, 403 [1995]; see People v Cornell, 16 NY3d 801, 802 [2011]).
Present—Scudder, PJ., Peradotto, Sconiers, Valentino and Martoche, JJ.